                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA RIVER WATCH,                           Case No. 18-cv-05531-SK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     TAYLOR MERRILL, et al.,
                                  11                    Defendants.

                                  12          By order dated February 8, 2019, the Court continued the case management conference in
Northern District of California
 United States District Court




                                  13   this matter for March 4, 2019 at 1:30 p.m. The Court’s Standing Order requires that all parties

                                  14   appear through lead counsel. Jack Silver, lead counsel for Plaintiff California River Watch,

                                  15   without leave of Court or notice to any of the parties, failed to appear at the case management

                                  16   conference held on March 4, 2019, in violation of this Court’s orders and Northern District Civil

                                  17   Local Rule 16-10(c). No attorney appeared for Plaintiff. Accordingly, the Court HEREBY issues

                                  18   an ORDER TO SHOW CAUSE (“OSC”) why monetary sanctions in the amount of $500 should

                                  19   not be imposed on counsel and why this case should not be dismissed for failure to prosecute

                                  20   pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

                                  21          Mr. Silver shall respond in writing by no later than March 11, 2019 as to why such
                                       sanctions should not be imposed. Counsel is also admonished that, in his absence, the Court set
                                  22
                                       dates at the case management conference to which he is bound.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: March 4, 2019
                                  25
                                                                                       ______________________________________
                                  26
                                                                                       SALLIE KIM
                                  27                                                   United States Magistrate Judge

                                  28
                                                       United States District Court
                                                      Northern District of California




    28
         27
              26
                   25
                        24
                             23
                                  22
                                       21
                                            20
                                                 19
                                                      18
                                                           17
                                                                16
                                                                     15
                                                                          14
                                                                               13
                                                                                    12
                                                                                         11
                                                                                              10
                                                                                                   9
                                                                                                       8
                                                                                                           7
                                                                                                               6
                                                                                                                   5
                                                                                                                       4
                                                                                                                           3
                                                                                                                               2
                                                                                                                                   1




2
